Citation Nr: 0816089	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  04-39 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating for 
cervical strain, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased disability rating for 
tendonitis of the left shoulder, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to June 
1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The veteran testified at a Board hearing chaired by the 
undersigned Veterans Law Judge in January 2007.  A transcript 
of the hearing is associated with the veteran's claims 
folder.


FINDINGS OF FACT

1.  The veteran's cervical spine disability is productive of 
severe limitation of motion.

2.  The veteran's cervical spine disability is manifested by 
active forward flexion of the cervical spine of more than 15 
degrees and no favorable or unfavorable ankylosis of the 
cervical spine, and intervertebral disc syndrome is not 
shown.

3.  The veteran's left shoulder tendinitis does not 
approximate limitation of motion of the arm to 25 degrees 
from the side.  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
veteran's cervical strain have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, 38 C.F.R. § 4.71a (Diagnostic Codes 5003, 5010, 5285 
to 5295) (2003), Diagnostic Codes 5237 (2007).

2.  The criteria for a rating in excess of 20 percent for the 
veteran's left shoulder tendinitis have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a, 38 C.F.R. § 4.71a Diagnostic Codes 5003, 
5024, 5201 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board 
has considered whether a "staged" rating is appropriate.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The record, however, 
does not support assigning different percentage disability 
ratings during the period in question. 


In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Neck Disability

As a preliminary matter, the Board notes that during the 
pendancy of this claim, the criteria for rating disabilities 
of the spine were revised.

The Board notes that in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent that it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  In VAOPGCPREC 7- 
2003, the General Counsel held that Karnas is inconsistent 
with Supreme Court and Federal Circuit precedent insofar as 
Karnas provides that when a statute or regulation changes 
while a claim is pending before VA or a court, whichever 
version of the statute or regulation is most favorable to the 
claimant will govern unless the statute or regulation clearly 
specifies otherwise.  The General Counsel held that the rule 
adopted in Karnas no longer applies in determining whether a 
new statute or regulation applies to a pending claim.  The 
General Counsel indicated that pursuant to Supreme Court and 
Federal Circuit precedent, when a new statute is enacted or a 
new regulation is issued while a claim is pending before VA, 
VA must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date along with prospective application of the old 
criteria that were in effect at the time when the veteran 
first filed the claim on appeal.

Prior to September 23, 2003, Diagnostic Code 5290 provided a 
maximum rating of 30 percent on the basis of severe 
limitation of motion of the cervical spine, with lesser 
ratings for less limitation of motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).

On September 26, 2003, revisions to the VA rating schedule 
established a General Rating Formula for Diseases and 
Injuries of the Spine. See 68 Fed. Reg. 166, 51454-51458 
(August 27, 2003). Lumbosacral or cervical strain, Diagnostic 
Code 5237, should be evaluated under the General Rating 
Formula for Disease and Injuries to the Spine. Diagnostic 
Code 5242, degenerative arthritis of the spine, also refers 
to Diagnostic Code 5003, for degenerative arthritis. Note 6 
further provides that the thoracolumbar and cervical spine 
segments should be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability. 

Diagnostic Code 5003 states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected 
which in this case would be Diagnostic Code 5290 (limitation 
of motion of the cervical spine) and the General Rating 
Formula for Diseases and Injuries of the Spine.  As a 
compensable rating has been assigned for the neck, the parts 
of Diagnostic Code 5003 that provide compensable ratings when 
the limitation of motion of the affected joint is not 
compensable under the appropriate diagnostic code do not 
provide a basis for a compensable rating and will not be 
discussed further in this decision.  

The September 2003 criteria provide a general rating formula 
for diseases and injuries of the spine (for diagnostic codes 
5235 to 5243 unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes) with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury:  In pertinent part, 
the general rating formula provides a rating of 40 percent 
for unfavorable ankylosis of the cervical spine.  For forward 
flexion of the cervical spine to 15 degrees or less or 
favorable ankylosis of the cervical spine, a 30 percent 
evaluation is warranted.  Lesser ratings are also provided.  

Under revised Diagnostic Code 5293 (effective from September 
23, 2002) and new Diagnostic Code 5243, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either under the general rating formula for diseases and 
injuries of the spine or under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code. See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2007).

Additionally, there are two specific notes relating to 
intervertebral disc syndrome which provide the following: 
First, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Second, if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2007).


The veteran was originally granted service connection for a 
cervical strain in a November 1975 RO rating decision.  He 
was assigned a noncompensable evaluation from July 1, 1975, 
based on X-ray evidence which showed the cervical spine 
vertebrae normally aligned intervertebral spaces of normal 
width, and no evidence of fracture, dislocation or other 
joint or bone pathology.

In a June 1990 RO rating decision, in accordance with a May 
1990 Board decision, the veteran was granted an increased 
rating of 10 percent for his service-connected cervical 
strain, effective from November 25, 1987, based on complaints 
of cervical pain and motion restriction.

In a January 1991 RO rating decision, the veteran was granted 
an increased rating of 30 percent for his service-connected 
cervical strain, effective from October 30, 1990, based on 
evidence from the VA Medical Center in Mountain Home showing 
decreased range of motion of the neck.  Specifically, flexion 
was 10 degrees; extension was 10 degrees; and right and left 
rotation were 20 degrees.

The veteran filed his current claim for an increased rating 
in December 2002, contending that since his initial injury, 
osteoarthritis and/or cervical disc protrusion had increased 
in both injured areas to the point that he was constantly 
seeking relief through medications and manipulations.

On VA examination in March 2003, range of motion of the 
cervical spine was as follows: forward flexion, 0-30 degrees; 
extension to 15 degrees; right and left rotation to 35 
degrees.  All movements were painful.  The examiner also 
noted that there were broad-based disc protrusions at C4-C5 
and C5-C6; these are related to a non service-connected 
whiplash injury.

On VA examination in May 2004, the veteran demonstrated 
forward flexion of 0 to 35 degrees, backward extension of 0 
to 40 degrees, left lateral flexion of 0 to 20 degrees, right 
lateral flexion of 0 to 35 degrees, left rotation of 0 to 40 
degrees, and right rotation of 0 to 50 degrees.  Combined 
range of motion of the cervical spine was 220 degrees.  No 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphosis was noted.  There was also no evidence 
of cervical radiculopathy or peripheral neuropathy.

A September 2004 report from J. Kinser, MD shows the veteran 
complained of pain in the neck.

During his most recent VA examination in September 2005, X-
rays of the cervical spine showed straightening of the 
cervical lordosis suggestive of neck muscle spasm and 
degenerative changes at C3-4 level.  Otherwise, the study was 
unremarkable.  Flexion was 0 to 20 degrees; extension was 0 
to 15 degrees; right and left lateral bends were from 0 to 20 
degrees; right rotation was from 0 to 30 degrees; and left 
rotation was from 0 to 20 degrees.

The claim from which this appeal stems has been in effect 
since December 2002.  Accordingly, the criteria in effect 
before and after September 26, 2003 must be considered.

Initially, the Board notes that none of the medical evidence 
of record shows that the veteran has been prescribed bedrest 
due to an incapacitating episode.  Furthermore, throughout 
the period of this claim, no examiner has diagnosed 
intervertebral disc syndrome.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
assignment of a separate compensable rating for neurological 
impairment or more than a 30 percent rating under Diagnostic 
Code 5293.

Under the criteria in effect prior to September 26, 2003, the 
veteran's cervical spine disability is rated as 30 percent 
disabling under Diagnostic Code 5290.  As noted above, 30 
percent is the highest rating available under this diagnostic 
code.  The Board also notes that there is no other diagnostic 
code involving the cervical segment of the spine under which 
a higher rating could be assigned in this instance.  In this 
regard, the Board notes that there is no evidence in the 
record of service-connected fracture, including demonstrable 
deformity of a verterbral body from fracture.  Accordingly, 
an additional 10 percent under Diagnostic Code 5285 is not 
warranted.  Similarly, the record does not support a 
conclusion that there is ankylosis of the cervical segment of 
the spine (Diagnostic Code 5287) or intervertebral disc 
syndrome (Diagnostic Code 5293).

Under the general rating formula for diseases and injuries of 
the spine, a rating of 30 percent is warranted if there is 
evidence showing forward flexion of the cervical spine to 15 
degrees or less or favorable ankylosis of the cervical spine.  
A higher rating of 40 percent is warranted under the general 
rating criteria if there is evidence showing unfavorable 
ankylosis of the cervical spine.  On VA examination in March 
2003, May 2004 and September 2005, the veteran was shown to 
have forward flexion of the cervical spine of at least 20 
degrees.  There was also no evidence of favorable or 
unfavorable ankylosis of the cervical spine.  Accordingly, a 
rating higher than 30 percent is also not warranted under the 
general rating criteria.

With regard to the Deluca factors, the Board finds that the 
assigned 30 percent disability evaluation sufficiently 
reflects the level of functional impairment demonstrated.

During his September 2005 VA examination, the veteran 
reported daily stiffness, swelling, easy fatigability and 
lack of endurance secondary to his cervical pain.  He also 
reported that he was able to walk less than a mile, stand for 
30 to 45 minutes before the onset of cervical pain, sit for 
less than 30 minutes, drive for less than 60 minutes, and 
that he must avoid stairs.  He also reported that he needed 
assistance with dressing, specifically with putting on and 
taking off pullover sweaters and shirts, due to his cervical 
spine pain, and that he was not able to participate in 
recreational activities or prolonged standing, walking or 
running.  The veteran also contends that he suffers from 
severe pressure in his neck which radiates into the head and 
as a result, he suffers from severe headaches.  See January 
2007 hearing transcript and March 2008 Informal Hearing 
Presentation.  However, the Board notes that the veteran also 
reported during the September 2005 VA examination that he was 
still able to perform the duties of his occupation as a 
director of an emergency shelter for children, as his duties 
were largely administrative and did not require him to 
perform physical activities.  There was also no indication 
that the veteran's disability had an effect on his toileting, 
feeding or grooming.  In addition, the range of motion 
measurements noted at that time were taken after repetitive 
motions and various planes of motion, with no indication of 
additional loss of motion on repetitive use of the joints.  
While the veteran is competent to describe his symptoms, the 
Board assigns greater weight to the objective measurements 
and observations of the VA examiners when determining range 
of joint motion and factors such as neurological involvement. 
The Board believes that the current rating adequately 
considers the veteran's pain. 

Left Shoulder Disability

In November 1975, service connection was granted for 
tendinitis of the left shoulder and a noncompensable 
disability evaluation was assigned effective from July 1975.  
In November 1988, the disability evaluation was increased to 
10 percent, effective from November 1987.  The veteran has 
appealed the June 2003 rating decision that increased the 
disability evaluation to 20 percent under Diagnostic Code 
5024-5201, effective from the date of claim in December 2002.

Diagnostic Code 5024, tenosynovitis, is rated using 
Diagnostic Code 5003, degenerative arthritis.  As noted 
above, this diagnostic code provides that the severity of 
degenerative arthritis, established by X-ray findings, is to 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
affected.  In this case, the RO has used Diagnostic Code 
5201, limitation of motion of the arm.  As with the veteran's 
neck, a compensable rating has been assigned for the 
shoulder, and the parts of Diagnostic Code 5003 that provide 
compensable ratings when the limitation of motion of the 
affected joint is not compensable under the appropriate 
diagnostic code do not provide a basis for a compensable 
rating and will not be discussed further.  

The September 2005 VA examination report notes that the 
veteran is right hand dominant.  For the minor side, 
Diagnostic Code 5201 provides a 20 percent rating for 
limitation of motion of the arm at shoulder level, or midway 
between the side and the shoulder level, and a maximum 30 
percent rating for limitation to 25 degrees from the side.

The range of motion of the veteran's left shoulder is 
reported in the March 2003 VA examination report as forward 
elevation and abduction of 95 degrees, full internal 
rotation, and external rotation to 90 degrees.  The examiner 
noted that all of these movements produced pain, particularly 
in the anterior aspect of the shoulder.  The range of motion 
reported at the March 2004 VA examination was forward flexion 
of 0 to 60 degrees active and 0 to 120 degrees passive 
motion; abduction of 0 to 60 degrees active and 0 to 90 
degrees passive motion; and passive external rotation of 0 to 
65 degrees and passive internal rotation of 0 to 25 degrees.  
Pain was the primary limiting factor, although fibrosis also 
played a role, although the examiner noted it was difficult 
to tell how much.  The veteran also provided two private 
reports dated in September 2004 that contain range of motion 
in degrees.  The September 2, 2004 report from a physical 
therapist addressed to Dr. Kinser contains active range of 
motion, taken three times, of left shoulder flexion of 32, 
35, and 35 degrees and abduction of 38, 42, and 40 degrees.  
The therapist noted that the measurements were taken using a 
long-arm goniometer and that, as the veteran could not abduct 
to 90 degrees, internal/external rotation of the shoulder was 
limited to the early ranges only.  In his September 20, 2004 
report, Dr. Kinser reported forward flexion to approximately 
40 degrees actively and passively (also reported in table 
form as 45 degrees active motion), with examiner assistance 
to 75 degrees with extreme pain, fasciculation, and 
grimacing.  Abduction was actively accomplished to 35 degrees 
and to 110 with vigorous help from the examiner and a popping 
sensation at 80 degrees.  The veteran then had external 
rotation of 75 degrees and internal rotation of 85 degrees.

At the most recent VA examination in September 2005, the 
range of motion was reported as forward flexion of 0 to 4 
degrees, abduction of 0 to 40 degrees, adduction of 0 to 15 
degrees, extension of 0 to 10 degrees, and internal and 
external rotation of 0 to 20 degrees.  The Board acknowledges 
the forward flexion of 4 degrees; the examiner noted that the 
reported ranges of motion were active motion after repetitive 
motion, and were the maximum motion that the veteran could 
perform without the onset of significant pain.  The examiner 
also noted that the pain on forward flexion was suggestive of 
rotator cuff injury.  None of the earlier recorded ranges of 
motion approximate limitation of motion of the arm to 25 
degrees from the side.  It is notable that neither the 
September 2005 examination report, nor any other medical 
record or report, notes essentially no forward elevation.  If 
the recorded motion of 0 to 4 degrees of forward flexion is 
correct, and not a typographical error, the Board concludes 
that the reported practical lack of forward elevation in 
September 2005, when contrasted with the abduction of 40 
degrees then as well as the other recorded ranges of motion 
and the lack of reference to essentially no forward elevation 
in the treatment records, does not equate to limitation of 
motion of the arm to 25 degrees from the side.  See 38 C.F.R. 
§ 4.71 Plate I.  

Also, in considering the Deluca factors, the Board concludes 
that the limitation of function does not equate to limitation 
of motion of the arm to 25 degrees from the side.  The 
veteran testified in January 2007 that he was able to use a 
computer keyboard with adaptation and drive an automobile for 
a period of time, and essentially perform his job, although 
he could not raise his arm to button his shirt or tie his 
tie, and can no longer hunt, fish, or play golf.  This 
testimony is essentially consistent with the limitations he 
reported to the examiners, including Dr. Kinser.  The Board, 
therefore, concludes that the preponderance of the evidence 
is against assignment of a higher disability evaluation.

Extra-schedular consideration

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for either of these 
disabilities, and that the manifestations of the disabilities 
are contemplated by the schedular criteria.  Marked 
interference with the veteran's employment by either of these 
disabilities likewise has not been documented.  In sum, there 
is no indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned rating.  Therefore, the Board 
has concluded that referral of this case for extra-schedular 
consideration is not warranted.



Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

The record reflects that in February 2003, prior to the 
initial adjudication of the claim, and in May 2005, the 
veteran was provided with the notice required by section 
5103(a), to include notice that he submit any pertinent 
evidence in his possession.  The Board notes that, even 
though the letters requested a response within 60 days, they 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) (evidence must be 
received by the Secretary within one year from the date 
notice is sent).  The veteran was given the specific notice 
required by Dingess v. Nicholson in September 2006.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores at 43-44. 

The Board acknowledges that the notice provided in February 
2003, May 2005 and September 2006 did not cover all of the 
elements of the notice required by the recent Vazquez-Flores 
decision.  Nonetheless, the Board concludes that the veteran 
was not prejudiced in this instance, as the 2003, 2005 and 
2006 notice suggested types of evidence, including both 
medical and lay evidence, that could support the veteran's 
claim for increase, and the veteran was given the specific 
rating criteria in the statement of the case and supplemental 
statements of the case.  Therefore, he had actual notice of 
the rating criteria to be applied to the disability at issue.  
The veteran also provided specific information concerning his 
disabling manifestations during the course of his claim and 
appeal.

Finally, the Board notes that the veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  In addition, the veteran has been 
afforded appropriate VA examinations. Neither the veteran nor 
his representative has identified any outstanding evidence, 
to include medical records, which could be obtained to 
substantiate the denied claim.  The Board is also unaware of 
any such outstanding evidence.  

The Board is satisfied that any procedural errors in the 
development of the claim by the originating agency were not 
prejudicial to the veteran.


ORDER

An increased rating for cervical strain is denied.

An increased rating for left shoulder tendinitis is denied.



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


